Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 5-14-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 details two fourth magnetic coils and it is unclear to how many magnetic coils are being claimed and further the fourth magnetic coils imply that there is a third magnetic coil, but there isn’t a third magnetic coil claimed in claim 6 or the claims from which claim 6 depends and therefore it is unclear to how many magnetic coils are being claimed.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 8, 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,527,729 to Wong in view of U.S. Patent No. 5,062,951 to Tominaga.
Referring to claim 1, Wong discloses an aquarium comprising, a tank – at 20,21, a magnetic induction transmission apparatus – at 34,40,342, and a first electric equipment – at 341,343, disposed in the tank – see figures 1,4,10-15, wherein the magnetic induction transmission apparatus comprises a driving module – at 40, and a receiving module – at 34, wherein the driving module is disposed outside the tank at a position adjacent to a tank wall of the tank – see orientations in figures 11 and 14-15, and is configured to be separable from the tank – see figures 11 and 14-15, the receiving module is disposed on the tank wall of the tank – see the orientations in figures 11 and 14-15, and disposed corresponding to the position of the driving module – see figures 11 and14-15, the driving module is connected to an external power source – see via 41, the receiving module is connected to the first electric equipment – see at 
Referring to claim 3, Wong as modified by Tominaga does not disclose the first magnetic core and the second magnetic core are mirror symmetrical. However, it would have been obvious to one of ordinary skill in the art to take the device of Wong as modified by Tominaga and add the first and second magnetic cores being symmetrical, so as to facilitate manufacturing and assembly of the device as desired. 

Referring to claim 8, Wong as modified by Tominaga further discloses the receiving module is fixed on an outer wall of the tank – see at 34 in the orientations of figures 11 and 14-15 of Wong.
Referring to claims 11, 14 and 17, Wong as modified by Tominaga further discloses the receiving module is fixed on an outer wall of the tank – see at 34 in the orientations of figures 11 and 14-15 of Wong.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong as modified by Tominaga as applied to claim 8 above, and further in view of U.S. Patent No. 3,687,291 to Willinger.
Referring to claim 9, Wong as modified by Tominaga does not disclose a base seat disposed at a bottom of the tank, wherein the driving module is fixed on a side of the base seat adjacent to the tank, and the driving module is configured to directly face the receiving module when the tank is mounted onto the base seat. Willinger does disclose a base seat – at 12, disposed at a bottom of the tank – at 10, wherein the driving module – at 20, is fixed on a side of the base seat adjacent to the tank – see for example figure 3, and the driving module – at 20, is configured to directly face the receiving module – at 40, when the tank is mounted onto the base seat – see for example figure 3. Therefore it would have been obvious to one of ordinary skill in the art to 
Referring to claim 10, Wong as modified by Tominaga and Willinger further discloses the base seat defines a first mounting groove opening toward the tank – see opening in 12 receiving items 20,22, in figure 3 of Willinger, the driving module is mounted in the first mounting groove – see figure 3 of Willinger, a bottom wall of the tank defines a second mounting groove concavely facing toward the tank – see at 24 in figures 11 and 14-15 of Wong, and the receiving module is fixedly disposed in the second mounting groove – see at 34 in figures 11 and 14-15 of Wong, and an opening of the second mounting groove is configured to directly face the first mounting groove – the groove at the tank corner receiving the driving module – at 40 as seen in figures 11 and 14-15 of Wong. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wong as modified by Tominaga and add the base seat of Willinger, so as to yield the predictable result of facilitating easy disassembly of the device for maintenance and/or cleaning as desired.
Claims 12-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong as modified by Tominaga as applied to claims 11, 14 or 17 above, and further in view of Willinger.
Referring to claims 12, 15 and 18, Wong as modified by Tominaga does not disclose a base seat disposed at a bottom of the tank, wherein the driving module is fixed on a side of the base seat adjacent to the tank, and the driving module is configured to directly face the receiving module when the tank is mounted onto the base seat. Willinger does disclose a base seat – at 12, disposed at a bottom of the tank – at 10, wherein the driving module – at 20, is fixed on a side of 
Referring to claims 13, 16 and 19, Wong as modified by Tominaga and Willinger further discloses the base seat defines a first mounting groove opening toward the tank – see opening in 12 receiving items 20,22, in figure 3 of Willinger, the driving module is mounted in the first mounting groove – see figure 3 of Willinger, a bottom wall of the tank defines a second mounting groove concavely facing toward the tank – see at 24 in figures 11 and 14-15 of Wong, and the receiving module is fixedly disposed in the second mounting groove – see at 34 in figures 11 and 14-15 of Wong, and an opening of the second mounting groove is configured to directly face the first mounting groove – the groove at the tank corner receiving the driving module – at 40 as seen in figures 11 and 14-15 of Wong. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wong and add the base seat of Willinger, so as to yield the predictable result of facilitating easy disassembly of the device for maintenance and/or cleaning as desired.

Allowable Subject Matter

4.	Claims 5, 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

5.	Regarding the 35 U.S.C. 112(b) rejections of claim 6, applicant’s remarks/arguments dated 5-14-21 applicant’s arguments are not persuasive in that a third magnetic column is not claimed as seen in claim 6 and its parent claims 1 and 3-4 and therefore since a second and fourth magnetic columns are claimed, it is implied that there is a third magnetic column and since a third magnetic column is not positively recited in the claims it is unclear to how many magnetic columns are being claimed.
Regarding the prior art rejections of claim 1, the Wong reference US 7527729 in view of the Tominaga reference US 5062951 renders the claims obvious as detailed earlier in paragraph 3 of this office action. Wong discloses the driving module comprises a first magnetic core and a first coil, the first coil is wound around an outer circumference of a first magnetic column of the first magnetic core – see at 40 and column 4 line 66 to column 5 line 8 and column 5 line 65 to column 6 line 42, and the first coil is connected to the external power source – via item 41, and a centerline of the first coil coincides with that of the receiving module – see for example figures 11 and 14-15 and Tominaga discloses disclose the receiving module comprises a second magnetic core and a second coil, the second coil is wound around an outer circumference of a first magnetic column of the second magnetic core – see at 12 in figure 3, and the second coil is connected to the first electric equipment – see at 11 in figure 3. The combination of the Wong and Tominaga references renders the claims obvious so as to provide for proper electrical connections of the components of the device so as to facilitate proper operation of the device during use.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643